DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 7, 2022.
Claims 1, 4, 10, 13, and 16 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 16 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed July 7, 2022 regarding the rejection of claims 1, 10, and 16 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (US 2016/0301732) (hereinafter Moretto) in view of Sanocki et al. (US 9,734,021) (hereinafter Sanocki).
Regarding claim 1, Moretto teaches a system associated with application performance optimization in a cloud computing environment, comprising: a transaction observer platform to receive transaction information associated with execution of an application in the cloud computing environment (see Fig. 1, Fig. 3, para [0006], para [0043], discloses receiving recorded web transactions of a cloud based application, the transactions archived in cloud); a classifier recorder and tagger platform, coupled to the transaction observer platform, to automatically tag the transaction information (see Fig. 3, para [0043, 0049], discloses converting recorded transactions into a test by pairing the recorded transactions to additional parameters, tagging the recorded transactions individually or in groups in order for the recorded transactions to be searchable, retrievable and viewable); a graph engine relation builder platform, coupled to the transaction observer platform and the classifier recorder and tagger platform, to receive the tagged transaction information and automatically create graph information representing execution of the application (see Fig. 3, para [0051], discloses receiving performance metrics being presented in graph, such as a transaction time  (tagged transaction information) graph); and a recommendation engine platform, coupled to the graph engine relation builder platform, to receive the graph information and automatically generate and transmit an application performance optimization recommendation (see Fig. 3, para [0051], discloses receiving graph information and producing recommendations for optimizing performance and implementing recommendations).
Moretto does not explicitly teach the transaction information comprising a plurality of log or database transactions performed during execution of the application; and to identify at least one or more cache misses or system crashes; and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes.
Sanocki teaches the transaction information comprising a plurality of log or database transactions performed during execution of the application (see Fig. 3, col.20 ln 8-14, col. 21 ln 30-37, discloses transaction logs that ensures change is performed atomically and consistently); and to identify at least one or more cache misses or system crashes (see col. 27 ln 55-62, col. 28 ln 56-63, discloses detecting system failure events in which a graphical representation of restoration points becomes obsolete or changes); and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes (see Figs. 7A-D, Figs. 8-9, col. 28 ln 34-49, col. 28 ln 56-63, discloses generating graphical representation of possible restoration points (performance optimization recommendation) based on detected failure event).
Moretto/Sanocki are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto to log transactions performed during execution of application from disclosure of Sanocki. The motivation to combine these arts is disclosed by Sanocki as “improve the efficiency of data stored” (col. 6 ln 56-58) and logging transactions performed during execution of application is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Moretto teaches a method associated with application performance optimization in a cloud computing environment, comprising: receiving, at a transaction observer platform, transaction information associated with execution of an application in the cloud computing environment (see Fig. 1, Fig. 3, para [0006], para [0043], discloses receiving recorded web transactions of a cloud based application, the transactions archived in cloud); automatically tagging the transaction information by a classifier recorder and tagger platform (see Fig. 3, para [0043, 0049], discloses converting recorded transactions into a test by pairing the recorded transactions to additional parameters, tagging the recorded transactions individually or in groups in order for the recorded transactions to be searchable, retrievable and viewable); receiving the tagged transaction information and automatically creating, by a graph engine relation builder platform, graph information representing execution of the application (see Fig. 3, para [0051], discloses receiving performance metrics being presented in graph, such as a transaction time  (tagged transaction information) graph); and receiving the graph information and automatically generating and transmitting, by a recommendation engine platform, an application performance optimization recommendation (see Fig. 3, para [0051], discloses receiving graph information and producing recommendations for optimizing performance and implementing recommendations).
Moretto does not explicitly teach the transaction information comprising a plurality of log or database transactions performed during execution of the application; and identify at least one or more cache misses or system crashes; and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes.
Sanocki teaches the transaction information comprising a plurality of log or database transactions performed during execution of the application (see Fig. 3, col.20 ln 8-14, col. 21 ln 30-37, discloses transaction logs that ensures change is performed atomically and consistently); and  identify at least one or more cache misses or system crashes (see col. 27 ln 55-62, col. 28 ln 56-63, discloses detecting system failure events in which a graphical representation of restoration points becomes obsolete or changes); and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes (see Figs. 7A-D, Figs. 8-9, col. 28 ln 34-49, col. 28 ln 56-63, discloses generating graphical representation of possible restoration points (performance optimization recommendation) based on detected failure event).
Moretto/Sanocki are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto to log transactions performed during execution of application from disclosure of Sanocki. The motivation to combine these arts is disclosed by Sanocki as “improve the efficiency of data stored” (col. 6 ln 56-58) and logging transactions performed during execution of application is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Moretto teaches a medium having executable instructions stored therein, the medium comprising: instructions to receive, at a transaction observer platform, transaction information associated with execution of an application in a cloud computing environment (see Fig. 1, Fig. 3, para [0006], para [0043], discloses receiving recorded web transactions of a cloud based application, the transactions archived in cloud); instructions to automatically tag the transaction information by a classifier recorder and tagger platform (see Fig. 3, para [0043, 0049], discloses converting recorded transactions into a test by pairing the recorded transactions to additional parameters, tagging the recorded transactions individually or in groups in order for the recorded transactions to be searchable, retrievable and viewable); instructions to receive the tagged transaction information and automatically create, by a graph engine relation builder platform, graph information representing execution of the application (see Fig. 3, para [0051], discloses receiving performance metrics being presented in graph, such as a transaction time  (tagged transaction information) graph); and instructions to receive the graph information and automatically generate and transmit, by a recommendation engine platform, an application performance optimization recommendation (see Fig. 3, para [0051], discloses receiving graph information and producing recommendations for optimizing performance and implementing recommendations).
Moretto does not explicitly teach the transaction information comprising a plurality of log or database transactions performed during execution of the application; and to identify at least one or more cache misses or system crashes; and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes.
Sanocki teaches the transaction information comprising a plurality of log or database transactions performed during execution of the application (see Fig. 3, col.20 ln 8-14, col. 21 ln 30-37, discloses transaction logs that ensures change is performed atomically and consistently); and to identify at least one or more cache misses or system crashes (see col. 27 ln 55-62, col. 28 ln 56-63, discloses detecting system failure events in which a graphical representation of restoration points becomes obsolete or changes); and automatically generate and transmit an application performance optimization recommendation based, at least in part, on the identification of the one or more cache misses or system crashes (see Figs. 7A-D, Figs. 8-9, col. 28 ln 34-49, col. 28 ln 56-63, discloses generating graphical representation of possible restoration points (performance optimization recommendation) based on detected failure event).
Moretto/Sanocki are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto to log transactions performed during execution of application from disclosure of Sanocki. The motivation to combine these arts is disclosed by Sanocki as “improve the efficiency of data stored” (col. 6 ln 56-58) and logging transactions performed during execution of application is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 11, and 17, Moretto/Sanocki teaches a system of claim 1, method of claim 10, and medium of claim 16.
Moretto further teaches wherein the transaction information received by the transaction observer platform is associated with at least one of: (i) storage clusters, (ii) application databases, (iii) execution logs, and (iv) database writes and reads (see para [0006], discloses cloud based applications and execution logs in recorded transactions).

Regarding claims 3 and 12, Moretto/Sanocki teaches a system of claim 1 and method of claim 10.
Moretto further teaches wherein the transaction information includes at least one of: (i) input events, (ii) sequential events, (iii) read events, (iv) successful sequential events, (v) failure sequential events, (vi) successful disjointed events, and (vii) failure disjointed events (see para [0054], discloses read events in event listener sending notifications associated with transactions).

Regarding claims 7 and 18, Moretto/ Sanocki teaches a system of claim 1 and medium of claim 16.
Moretto further teaches wherein a test console simulator module receives information from the graph engine relation builder platform and provides data to a cloud platform (see Figs. 2-3, para [0051], discloses test execution module receiving graph information and implementing recommendations for application).

Regarding claims 8 and 19, Moretto/ Sanocki teaches a system of claim 1 and medium of claim 16.
Moretto further teaches wherein the test console simulator module includes: a simulator executor to receive the information from the graph engine relation builder platform and executes a simulation in at least one of: (i) a hypervisor environment and (ii) a container environment, and an environment allocator to receive information about the simulation execution and to provide the data to the cloud platform (see Fig. 3, para [0043], discloses a test environment and implementing recommendations for the application, thereby altering its allocation resources).

Regarding claims 9 and 20, Moretto/ Sanocki teaches a system of claim 1 and medium of claim 16.
Moretto further teaches wherein the application performance optimization recommendation is transmitted to an application platform interface (see Figs. 3-4, para [0008], para [0043], discloses distributing recommendations for optimizing performance of an application).


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (US 2016/0301732) (hereinafter Moretto) in view of Sanocki  as applied to claims 1, 10, and 16, and in further view of Padmanabhan (US 2020/0250747) (hereinafter Padmanabhan).
Regarding claims 4 and 13, Moretto/ Sanocki teaches a system of claim 1 and method of claim 10.
Moretto does not explicitly teach wherein the classifier recorder and tagger platform further identifies at least one weighted transaction failure.
Padmanabhan teaches wherein the classifier recorder and tagger platform further identifies at least one weighted transaction failure (see para [0184], para [0702], discloses node weighted transaction failures such that nodes transactions may or may not be added to blockchain).
Moretto/Sanocki/Padmanabhan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto/ Sanocki to weight transaction failures from disclosure of Padmanabhan. The motivation to combine these arts is disclosed by Padmanabhan as “improve the efficiency of data stored” (para [0258]) and weighting transaction failures is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 14, Moretto/Sanocki teaches a system of claim 1 and method of claim 10.
Moretto does not explicitly teach wherein the recommendation engine platform is further coupled to an algorithm data set and a recommendation data set.
Padmanabhan teaches wherein the recommendation engine platform is further coupled to an algorithm data set and a recommendation data set (see Figs. 8H-I, para [0429], para [00437, 0439], discloses artificial intelligence and machine learning in recommending information to cloud customers as an on-demand cloud based service). 
Moretto/Sanocki/Padmanabhan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto/ Sanocki to weight transaction failures from disclosure of Padmanabhan. The motivation to combine these arts is disclosed by Padmanabhan as “improve the efficiency of data stored” (para [0258]) and weighting transaction failures is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 15, Moretto/ Sanocki teaches a system of claim 1 and method of claim 10.
Moretto does not explicitly teach wherein the graph engine relation builder platform is further coupled to a data structure set.
Padmanabhan teaches wherein the graph engine relation builder platform is further coupled to a data structure set (see Fig. 8E, Fig. 8H, para [0375-0376], para [0395-0396], discloses data structure set coupled to graph analytics).
Moretto/Sanocki/Padmanabhan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Moretto/ Sanocki to weight transaction failures from disclosure of Padmanabhan. The motivation to combine these arts is disclosed by Padmanabhan as “improve the efficiency of data stored” (para [0258]) and weighting transaction failures is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159